Title: Jeremiah Morton to James Madison, 2 April 1828
From: Morton, Jeremiah
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                 April 2nd. 1828.
                            
                        
                        
                        The subject of my communication, will plead my apology for this intrusion upon your retirement.
                        The whole of your public life is as strongly marked with mercy as with intelligence, for no one I beleive,
                            was ever recommended to your clemency, to whom your heart did not cheerfully extend pardon. The conviction that prejudicd
                            and malicd, which too often sway weak minds has no place in your bosom strengthens me in the confidence of my appeal.
                        I was pained to hear the great outrage upon your deceased servant—You have no doubt learnt that three of the
                            slaves of Mrs. S. and G. Smith have been tried and condemned to death for that deed. Although death was the consequence of
                            the chastisement inflicted, yet I beleive none, who heard the trial through, resisted the opinion, that they did not
                            intend killing him. Under this opinion the court was unaimous in recommending them all to the
                            mercy of the Executive and council. Before leaving Madison I drew up a short petition to the Executive, for circulation in
                            the county—and left there under the impression, it would be generally signed, as the feeling, so far as I could ascertain
                            the public pulse, was in favour of their punishment being commuted into transportation. If you had not been the master of
                            the deceased rest assured I should not now trouble you—but standing in that relation, any expression of your opinion and
                            feelings upon the subject might be peculiarly proper, as I am confident it would be powerfully operative with the
                            depositaries of mercy. I saw the criminals the day after condemnation, and never did I behold more penitent beings—On
                            their knees I found them—on their knees I left them, bewailing their ignorance and pleading for mercy from God and man.
                            Their afflictions sunk deep into my heart—and in droping a tear over their crimes I promised my feeble efforts to have
                            them sent beyond the seas. To them ’twas as the joy of light to the blind man. "Any place in any country so my life is
                            spared."
                        It is said by Dr. Young that troubles seldom come alone—They tread upon the heels of one another—When the
                            sad bereavment of Mrs. Smith and family is still green in memory, this new trial has come upon them. Their afflictions
                            have been great indeed—and would to God their cup of bitterness may not be further steeped by the death of servants, for
                            whom with all their guilt, they cannot but deeply feel—Any aid on your part to prevent this will be most gratefully and
                            affectionately remembered by the family. Will you be kind enough to let me hear from you soon, as I intend to Richmond—With sentiments of veneration, I remain, Yr. Obt. Sert
                        
                        
                            
                                Jeremiah Morton
                            
                        
                    